Exhibit 10.02
(LOGO) [c84939c8493901.gif]
2009 DIRECTOR COMPENSATION POLICY
Effective as of January 1, 2009

     
PURPOSE:
 
The Director Compensation Policy (“Policy”) establishes meeting fees and sets
forth the types of expenses that the Federal Home Loan Bank of New York
(“FHLBNY”) will pay to the Board of Directors (“Board”) of the FHLBNY. The
activities referred to in this Policy are those as to which the Board believes
Director attendance is necessary and appropriate and which may be compensated.
The Policy has been prepared in accordance with Section 7 of the Federal Home
Loan Bank Act (“Bank Act”) and the regulations of the Federal Housing Finance
Agency (“FHFA”) regarding Director compensation and expenses.

I.   2009 DIRECTOR FEES

  A.   Board Chairman

The fee for the Chairman of the Board shall be $60,000, to be paid on a
quarterly basis in arrears.

  B.   Board Vice Chairman

The fee for the Vice Chairman of the Board shall be $55,000, to be paid on a
quarterly basis in arrears.

  C.   Other Directors

The fee for other Directors, other than the Chairman or the Vice Chairman, shall
be $45,000, to be paid on a quarterly basis in arrears.

  D.   Committee Chairmanships

A Director serving as a Committee Chair shall receive an additional $5000 in
compensation; however, such Director shall not receive any further payment if he
or she serves as Chair of more than one Committee. Such compensation shall be
paid on a quarterly basis in arrears. The Board Chair and Board Vice Chair shall
not receive any additional compensation for serving as a Chair of one or more
Board Committees.

  E.   Statement on Attendance

Consistent with the Bank’s Corporate Governance Policy, attendance is expected
at all Board meetings (and, if on a Committee, at all meetings of such
Committee).

II.   EXPENSES

  A.   In General

  1.  
Directors may be paid for reasonable travel, subsistence and other related
expenses incurred in connection with the performance of their official duties as
are payable to senior officers of the FHLBNY as specified in the FHLBNY’s
current Travel Policy. However, under no circumstances shall Directors be paid
for gift or entertainment expenses.

 

 



--------------------------------------------------------------------------------



 



  B.   Board and Board Committee Meetings

  1.  
Reimbursable expenses may be paid to Directors for attendance at Board and
Committee meetings as established herein.

  C.   Stockholders’ Meetings

  1.  
Reimbursement of reasonable expenses incurred by Directors attending FHLBNY
stockholders’ meetings is permitted.

  D.   Industry Meetings

  1.  
Reimbursement of independent Directors’ expenses incurred while attending
industry meetings or annual conventions of trade associations on a national
level is permitted provided that a specific objective has been identified and
that attendance has been specifically pre-approved by the Board of Directors.
Independent directors attending industry events on behalf of the FHLBNY should
register and identify themselves as directors of the FHLBNY.

  2.  
Reimbursement of member directors’ expenses incurred while in attendance at
industry meetings or annual conventions of trade associations on a national
level is not permissible, unless such attendance is incidental to a FHLBNY Board
or Committee meeting.

  E.   Meetings Called by the Federal Housing Finance Agency

  1.  
Reimbursement of reasonable expenses may be paid to all Directors participating
in any meetings called by the FHFA.

  F.   Other Bank System Meetings

  1.  
Reimbursement of reasonable expenses may be paid to all Directors who are
invited to attend meetings of Federal Home Loan Bank System committees (e.g.,
the Chair/Vice Chair Conference); Federal Home Loan Bank System director
orientation meetings; and meetings of the Council of Federal Home Loan Banks and
Council committees.

  G.   Expenses of Spouses

  1.  
Reimbursement of reasonable expenses incurred by a Director’s spouse while
accompanying the Director to a meeting for which the Director’s own reasonable
expenses can be reimbursed (as specified in Sections II B, C, D, E or F above)
is permitted.

III.   PROCEDURES AND ADMINISTRATIVE MATTERS

  A.  
Directors’ expense reports should be submitted to the Office of the Corporate
Secretary no less than quarterly.

  B.  
Payment for and reimbursement of allowable business expenses of the Directors
will require the approval of the Corporate Secretary or Assistant Corporate
Secretary.

  C.  
Meetings of the Board and Committees thereof should usually be held within the
district served by the FHLBNY. Under no circumstances shall such meetings be
held in any location that is not within the district without prior approval of
the Board. FHFA regulations prohibit any meetings of the Board of Directors
(including committee, planning, or other business meetings) to be held outside
the United States or its possessions and territories.

 

2